Exhibit Contact: Media Relations Investor Relations Jeanmarie McFadden Suzanne Charnas 212-762-6901 212-761-3043 Morgan Stanley Reports First Quarter Results Net Revenues of $3.0 Billion and a Net Loss of $0.57 per Diluted Share Firm Delivered Strong Results in Commodities, Interest Rates, Credit Products as well as Investment Banking, Where We Ranked #1 Announced M&A; Solid Performance in Global Wealth Management Improvements in Morgan Stanley’s Debt-Related Credit Spreads, as well as Industry-Wide Decline in Commercial Real Estate Market Negatively Impacted Revenues Expenses Reduced 33%; Firm on Track to Achieve Annual Savings Target of $2 Billion Firm Continues to Maintain Strong Capital and Balance Sheet Positions: · Tier 1 Capital Ratio (Basel I) of 16.4%1 · Tangible Common Equity2 to Risk Weighted Assets Ratio of 9.3%1 · Tangible Common Equity to Tangible Assets Ratio of 4.3% · Enhances Capital by Reducing Dividend to $0.05 per
